                                                                                                  E
                                                                                                  £

Towaki Komatsu                                                                  SEP 30 2019
802 Fairmount PI. Apt. 4B
Bronx,NY 10460
Tel: 718-450-6951
                                                                       PRO SE OFFICE
E-mail: Towaki Komatsu@vahoo.com



September 30,2019

United States District Judge Margo Brodi
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Community Housing Improvement Program v. City of New York,
               No. 19-CV-4087(MKB)(RML)(E.D.N.Y.)


Dear Judge Brodi,

My name is Towaki Komatsu. 19 days ago,I filed a timely letter in this action pursuant to FRCP

Rule 24 to request to be gremted the ability to intervene in it as an interested party. However,I

have not received a response from this Court as to whether my application has been granted or

denied. What follows is a quote that corresponds to one ofthe terms that exist within Canon 3

that appears within a report that was last revised on 3/12/19, is entitled "Code of Conduct for

United States Judges", and is available from the web site ofthe United States Courts at the

following Internet address:

    https://www.uscourts.gov/sites/default/files/code of conduct for united states judges effe
   ctive march 12 2019.pdf

   Quote:

   "A judge should dispose promptly ofthe business ofthe court."

The follovdng is another quote from that report:

   "The Canons are rules ofreason. They should be applied consistently with constitutional
   requirements, statutes, other court rules and decisional law,and in the context ofall relevant
   circumstances."



                                            Page 1 of6
It appears perfectly clear that this Court has not complied with its legal duty to promptly dispose

of its business in regards to the motion to intervene that I filed in this action on 9/9/19,

Additional support for this assertion exists within the following pertinent excerpt firom the

landmark U.S. Supreme Court decision of Goldbers v. Kelly. 397 U.S.254,90 S. Ct. 101L 25 L.

Ed. 2d 287(1970)that addressed fimdamental due process rights:

   • "The opportunity to be heard must be tailored to the capacities and circumstances of
        those who are to be heard."


   • "The fimdamental requisite of due process oflaw is the opportunity to be heard." Grannis
     V. Ordean,234 U.S. 385. 394(1914T The hearing must be "at a meaningful time and in a
     meaningfiil manner." Armstrons v. Manzo,380 U.S. 545. 552(1965).

Goldbers v. Kelly supports a finding that this Court has not acted in accordance with my

constitutional due process rights with respect to the motion to intervene that 1 filed in this action

21 days ago.


In the event that this Court decides not to grant the letter motion that 1 filed in this action to

enable me to intervene in it pursuant to FRCP Rule 24,1 request that this Court alternatively

allow me to appear as an amicus curiae in this action. The following is a pertinent excerpt from

CITIZENS AGAIST CAS. GAM.. ERIE CTY. v. Kempthorne.471 F. Sunn.2d 295 rW.D.N.Y.

2007)that clearly articulates the legal standards that correspond to determinations made by

district courts located in the Second Circuit as to whether to grant or deny applications to appear

as an amicus curiae:

   "A district court has broad discretion to grant or deny an appearance as amicus curiae in a
    given case. United States v. Ahmed. 788 F.Supp. 196.198 n. 1 (S.D.N.Y.1992),alfd, 980
    F.2d 161 (2dCir. 1992).'"The usual rationale for amicus curiae submissions is that they are
    of aid to the court and offer insights not available firom the parties." Onondasa Indian Nation
    V. State ofNew York 97-CV-445. 1997 U.S. Dist. LEXIS 9168 at *7(N.D.N.Y. June 25.
    1997)(quoting United States v. El-Gabrownv. 844 F.Supp.955,957 n. 1 (S.D.N.Y.1994)).



                                              Page 2 of6
   Judge Posner concisely described the circumstances under which an amicus briefis desirable
   in Ryan v. Commodity Futures Trading Comm'n:

   An amicus brief should normally be allowed when a party is not represented competently or
   is not represented at all, when the amicus has an interest in some other case that may be
   affected by the decision in the present case(though not enough affected to entitle
   the amicus to intervene and become a party in the present case), or when the amicus has
   unique information or perspective that can help the court beyond the help that the lawyers for
   the parties are able to provide. Otherwise, leave to file an amicus curiae briefshould be
   denied.

   125 F.3d 1062, 1063(7th Cir.1997)(citations omitted).

   Amicus participation goes beyond its proper role ifthe submission is used to present wholly
   new issues not raised by the parties. Onondasa Indian Nation, 1997 U.S. Dist. LEXIS 9168
   at *8-9(quoting Concerned Area Residents for the Env't v. Southview Farm. 834 F.Supp.
   1410.1413 tW.D.N.Y.1993)): Wissins Bros.. Inc. v. Department ofEnersv. 667 ¥2d 17.83
   (Em.App.l981)(absent exceptional circumstances, amicus curiae cannot implicate issues not
   presented by the parties). Furthermore,"an amicus curiae is not a party and has no control
   over the litigation and no right to institute any proceedings in it, nor can it file any pleadings
   or motions in the case." NGVGamins, Ltd. v. Upstream Point Molate, LLC. 355 F.Supp.2d
   1061.1068 tN.D.Cal. 2005)(citing United States v. Michigan, 940 F.2d 143.163-4(6th
   Cir.1991))."



What follows is a key quote that is attributable to United States District Judge Richard Herman

and is from a news article that is entitled "'Robbed ofOur Day in Court': Accusers Rip 'Coward'

Jeffrey Epstein in Court Hearing Tuesday" and was written by a journalist named Kevin McCoy.

USA Today published that news article on 8/27/19 in relation to a court hearing that was

conducted by Judge Herman on that date in Manhattan in relation to Jeffrey Epstein:

   Quote Attributable to Judge Herman:

   ""A few may differ on this, but public hearings are exactly whatjudges do. Hearings promote
   transparency and they provide the court with insights and information which the court may
   not otherwise be aware of," said the judge."

The news article that Ijust discussed is available on the Internet at the following address:

   https://www.usatodav.eom/storv/news/2019/08/27/ieffrev-epstein-accusers-in-manhattan-
   courtroon/2123607001/




                                            Page 3 of6
On a related note,this action clearly is about political speech in relation to New York State's

new rent laws. The following is a pertinent excerpt from Skelos v. Paterson. 25 Misc. 3d 347,

884 N.Y.S.2d 812(Sup. Ct. 2009)that incorporates a U.S. Supreme Court decision to confirm

that First Amendment rights are irreparably harmed by being deprived of opportunities to engage

in political speech even for minimal periods oftime:

   "Because the timing of political speech is so important, it is irreparable harm to be deprived
   of freedom of political speech for even a minimal period oftime(Elrod v Burns, 427 US 347
   £197^)."

That same conclusion was reached in Kessler v. City ofCharlottesville. Civil Action No. 3:

17CV00056(W.D. Va. Aug. 11.2017)that was case in which the ACLU defended the First

Amendment rights ofa racist. The following is a pertinent excerpt from that case that also

incorporated Elrod v Burns for the same purpose:

   ""As to irreparable injury, it is well established that '[t]he loss of First Amendment freedoms,
   for even minimal periods oftime, unquestionably constitutes irreparable injury.'")
   (quoting Elrod v. Bums,427 U.S. 347, 373(1976)(plurality opinion))."

It is entirely evident that I seek to have this Court to grant me a public hearing in this action in

accordance with FRCP Rule 24, CITIZENSAGAIST CAS. GAM., ERIE CTY. v. Kemvthorne^ 471

F. Supp.2d 295(W.D.N.Y. 2007). Judge Berman's remark that I presented above, and my First

Amendment and Fourteenth Amendment due process rights to engage in political speech in this

action largely for the following valid purposes:

   • To provide this Court relevant insights that aren't available from the parties and their

        attomeys.

   • To establish that I have unique information and perspectives that can help this Court

        beyond the help that the lawyers for the parties are able to provide.

   • To assert genuine interests that I have that relate to the transactions that are the subject of



                                             Page 4 of6
       this action.


   • To establish that I am so situated that without intervention, disposition ofthis action may,

       as a practical matter, impair or impede my ability to protect my interests.

   • To establish that my interests are not adequately represented by other parties.

   • To establish that I have claims that share common questions oflaw and fact with this

       action.

In the event that this Court grants me the ability to intervene in this action pursuant to FRCP

Rule 24 or appear in it as an amicus curiae, it cannot be credibly claimed that this Court's

decision to do so will delay or prejudice the adjudication ofthe rights ofthis action's parties.


As I conclude this letter, this Court should be mindful about what was and wasn't discussed

during a public hearing that a subcommittee ofthe U.S. House of Representatives' Judiciary

Committee conducted on 9/26/19 about the federal courts in America. The video recording that

was recorded ofthat hearing is available on the Intemet at the following address:

    https://www.voutube.com/watch7time continue=5&v=XcnuNtkv6gk

Additional information about that hearing that includes the names ofthose who testified during it

is available on the Intemet at the following address:

    https://iudiciarv.house.gov/legislation/hearings/federal-iudiciarv-21st-centurv-ensuring-
    public-s-right-access-courts


The video recording ofthat public hearing confirms that no ordinary member ofthe general

public testified during that hearing and there is no information that indicates that such ordinary

members ofthe public were invited or otherwise granted an opportunity to testify in that hearing

in spite ofthe fact that a large number of pro se litigants commence litigation in federal courts in

the U.S. That video recording also confirms that though discussions were held during that



                                            Page 5 of6
hearing that concerned a)having the public granted access to legal proceedings in federal courts,

b)having cameras in the courtrooms offederal courts, c)having audio recordings recorded of

legal proceedings in federal courts, and d)sealed legal filings, no discussion about public

participation in legal proceedings in federal courts as an intervenor or amicus curiae about

matters that befit the public's interest occurred during that hearing. In short,the fact that those

who arranged and otherwise conducted that hearing didn't have the presence of mind to have a

discussion about that last issue during that hearing shouldn't lead this Court to believe that such

public participation is not important because the opposite is true instead. As Donald Trump and

Bill de Blasio have confirmed, when the public is complacent about critical matters by not voting

and otherwise having their opinions heard,the following occurs:

   • Truly awful people get elected and quite possibly by stealing elections.

   • Too much money is put and otherwise kept in the wrong hands partly as a result of

        grandstanding politicians badly neglecting their day job in politics while conducting

        publicity stunts across the country for months by entering political races in which

        hindsight confirms they had no realistic opportunity to reach even 2% in voter polls.

   • Government officials implement terrible policies at the public's expense.


In the event that this Court needs clarification about anything that I have discussed in this letter, I

respectfully request a conference with this Court for that purpose.


Thank you for your time and consideration.



Regards,


Towaki Komatsu




                                             Page 6 of6
